COURT OF APPEALS
                                 EIGHTH DISTRICT OF TEXAS
                                      EL PASO, TEXAS


                                                      §
  ANGEL RAMOS,                                                      No. 08-19-00263-CR
                                                      §
                  Appellant,                                          Appeal from the
                                                      §
  v.                                                                 171st District Court
                                                      §
  THE STATE OF TEXAS,                                             of El Paso County, Texas
                                                      §
                  Appellee.                                         (TC# 20060D05748)
                                                      §


                                  MEMORANDUM OPINION

        Angel Ramos is attempting to appeal two judgments of conviction. We dismiss for want of

jurisdiction.

        In a criminal case, a notice of appeal must be filed (1) within 30 days after the day sentence

is imposed or suspended in open court or (2) within 90 days after the day sentence is imposed or

suspended in open court if the defendant timely files a motion for new trial. TEX.R.APP.P. 26.2(a).

The appellate court may extend the time to file the notice of appeal if it receives a motion for an

extension of time within 15 days of the notice of appeal due date. TEX.R.APP.P. 26.3.

        Here, both judgments of conviction in this case show that the trial court sentenced Ramos

on March 11, 2011. Ramos’ notice of appeal and motion for extension of time to file the notice of

appeal, filed October 21, 2019, are untimely. We are without jurisdiction to hear Ramos’ appeal.

                                                  1
       Accordingly, this appeal is dismissed.

                                                      JEFF ALLEY, Chief Justice
December 5, 2019

Before Alley, C.J., Rodriguez, and Palafox, JJ.

(Do Not Publish)




                                                  2